Case 3:17-mc-00104-BRM Document 11 Filed 06/18/19 Page 1 of 2 PagelD: 248

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DIPLOMATIC MAN, INC.,
Plaintiff,
- VS - C.A. 17-me-00104-BRM
NIKE, INC.,
Defendant, Counterclaimant,
and Third-Party Plaintiff,
- VS -
LARON JAMES A/k/A/ JUELZ SANTANA AND ORDER
SANTANA’S WORLD,
Third-Party Defendants.

 

 

ORDER GRANTING NIKE’S MOTION TO COMPEL DISCOVERY AND
SANCTIONS AGAINST PRINCIPAL SUBPOENAED PARTIES

This matter having been brought before the Court by Judgement Creditor,
Defendant/Counterclaimant/Third-Party Plaintiff Nike, Inc. (“Nike” or the
“Judgement Creditor”), pursuant to Fed.R.Civ.Pro.37(a), for an Order to Compel
Discovery and Sanctions against Cameron E. Giles, Elite Financial Management,
Dipset Touring Corporation, and Dipset Touring, Inc. (the “Principal Subpoenaed

Parties”) for their failure to respond to individual Subpoenas to Answer and
Case 3:17-mc-00104-BRM Document 11 Filed 06/18/19 Page 2 of 2 PagelD: 249

Produce Documents, and the Court having considered the moving papers, and the
opposition thereto, if any, and for good cause shown,
IT IS HEREBY ORDERED THAT:
Within twenty (20) days from the date service of this Order:
The Principal Subpoenaed Parties provide full and complete answers to the
Subpoenas.
The Principal Subpoenaed Parties may be required to pay Judgement
Creditor’s reasonable expenses associated with the preparation of its Motion
to Compe! Discovery, including reasonable attorneys' fees, upon the filing of
a certification of services by Counsel for Judgement Creditor. The Principal
Subpoenaed Parties shall have ten (10) days from receipt of the certification

to object to same.

IT IS SO ORDERED.

Dated:

 

Judge, United States District Court
District of New Jersey
